DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group III in the reply filed on 26 March 2021 is acknowledged.  Group III now includes independent Claim 12 and dependent Claims 4, 5, 7, 8, 13, 16, and 17. 
Claims 9-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 4, 5, 7, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 12 includes the limitation “low defect” in line 1.  The term "low" is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would be unable to determine the amount or degree of defects included within the scope of Claim 12.  Therefore, the full metes and bounds of the claim cannot be determined.
In addition, the scope of the term “defect” is unclear.  Defects in the form of air voids (i.e. bubbles) are discussed throughout the specification (see, e.g., p. 1, lines 5-7).  No other specific defects are discussed in the specification.  Claim 12 already limits the amount of air voids to less than 10 volume percent.  It is unclear if the term “defect” is limited to air voids and the phrase “low defect poly(meth)acrylate article” is intended to reference articles containing less than 10 volume percent air voids, or if one or more other types of defects must be controlled below a certain amount to satisfy the claim.  
Solely for the purpose of examination on the merits, the phrase “low defect” will be interpreted as having the same meaning as “contains less than 10 volume percent air voids”.  
Claim 12 includes the phrase “from 0.5 to 10 of aliphatic short-chain esters”.  It is unclear what unit of measurement (e.g., weight percent, volume percent, parts by weight) is associated with the claimed range.  Therefore, the full scope of Claim 12 cannot be determined.
Claims 4, 5, 7, 13, 16, and 17 depend from Claim 12 and are therefore similarly indefinite.
Claim 13 includes the phrase “said low defect vinyl article”.  There is insufficient antecedent basis for this limitation in the claims.  Claim 16 depends from Claim 13 and is therefore similarly indefinite.
Claim 16 refers to the process of Claim 13 wherein the claimed organic peroxide is selected from a class which includes azo compounds.  Azo compounds (having the general structure R-N=N-R’) are not recognized in the art as peroxides (having the general structure R-O-O-R’).  Therefore, the scope of the organic peroxide recited in Claim 16 is unclear.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 4, 5, 7, 8, 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gerard et al. (US 2014/0256850) in view of Wake et al. (US 2016/0215082).  Both references were cited in Applicant’s IDS.
Regarding Claims 12, 4, 5, and 7, Gerard teaches a composite material obtained by in-situ polymerization of a thermoplastic (meth)acrylic resin and a fibrous material (p. 1, [0002]).  
The material is formed by combining the fibrous material with a liquid syrup comprising monomers for forming the thermoplastic (meth)acrylic resin (p. 4, [0088]).  In a preferred embodiment the thermoplastic (meth)acrylic resin is polymethyl methacrylate (PMMA) (p. 3, [0067]).  One of ordinary skill in the art will recognize that the monomer used to form this preferred resin is methyl methacrylate.  
The viscosity of the syrup is increased by combining the monomer with dissolved polymers that are soluble in the monomer.  The polymer to be dissolved in the monomer is preferably a methyl methacrylate homopolymer or copolymer comprising at least 70 wt% of methyl methacrylate (p. 4, [0091]).  The polymer is present in the syrup in amounts of 5-60 wt% (p. 4, [0096]).  This falls within the claimed range of 1-80 wt%.
Manufactured parts formed from the composite material comprise essentially no pores.  “Pore” is defined by Gerard as a spherical or ellipsoidal void.  “Comprising essentially no pores” is defined as most preferably less than 0.2% of the total volume of the thermoplastic composite material (p. 6, [0130]).  Thus, Gerard’s composite material contains less than 10 volume percent air voids as claimed, and reads on a “low defect” material as discussed in paragraphs 7-8 above.
Gerard’s mechanical and structural parts may be formed using methods such as reaction injection molding and various other molding techniques (p. 5, [0109]).  In general, the fibrous material and liquid syrup are preferably combined in a mold (p. 5, [0116]).  The manufactured mechanical and structural parts are used to form automobile parts (p. 6, [0131]-[0132]).
Gerard does not teach the use of an aliphatic short-chain unsaturated ester as claimed.
In the same field of endeavor, Wake teaches a methacrylic resin composition useful for injection molding (Abstract).  The composition may be used to form vehicular molded articles (p. 1, [0001]).  The methacrylic resin is obtained by polymerizing methyl methacrylate (p. 2, [0026]).  
The composition preferably contains a mold release agent in amounts of 0.01-1 wt%.  The mold release agent improves the release property of a molded article from a mold (p. 3, [0034]).  Examples of mold release agents include fatty acid esters such as methyl laurate (p. 3, [0035]).  The mold release agent may be combined with the monomer components to form a mixture, followed by polymerization (p. 4, [0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Gerard in view of Wake to combine 0.01-1 wt% of a fatty acid ester mold release agent such as methyl laurate with the components of Gerard’s (meth)acrylic syrup in order to improve the release properties of Gerard’s composite material from a mold.  This is desirable in view of Gerard’s preference for forming mechanical and structural parts in a mold.  Modification in this way results in a method which reads on Claims 12, 4, 5, and 7.
Regarding Claim 8, Gerard teaches that viscosity of the syrup may be controlled in order to achieve sufficient wetting and correct and complete impregnation of the fibrous material.  One means for controlling viscosity is by adjusting temperature (p. 5, [0098]).  Gerard does not teach the use of the claimed additives.
Wake teaches that the viscosity of a methacrylate monomer mixture may be adjusted by employing a chain transfer agent.  When the amount of chain transfer agent is increased, viscosity can be lowered.  The amount of chain transfer agent is preferably about 0.35-0.5 parts by weight per 100 parts of the monomer, in consideration of other factors including polymerization temperature and initiator (p. 4, [0046]).
It would have been obvious to one of ordinary skill in the art at the time of filing to include about 0.35-0.5 parts by weight of a chain transfer agent in Gerard’s (meth)acrylic syrup as an additional means for controlling viscosity.  This falls within the claimed amount of up to 20 wt%.
Regarding Claim 13, Gerard teaches the use of a radical initiator.  Exemplary initiators include a variety of organic peroxides (p. 4, [0084]).
Regarding Claim 16, suitable peroxides include diacyl peroxides, peroxy esters, dialkyl peroxides, peroxyacetals, and azo compounds.
Regarding Claim 17, Wake teaches 0.01-1 wt% of a fatty acid ester mold release agent such as methyl laurate with respect to the total amount of the methacrylic resin composition (p. 3, [0034]-[0035]).  Gerard’s syrup comprises 40-95 wt% of monomers (p. 4, [0096]).  This indicates that the fatty acid ester mold release agent such as methyl laurate will be present in amounts of 0.1-2.5 wt% based on the weight of monomer present in the syrup.  This overlaps the claimed range of 2-4 wt%.
As indicated above, Gerard teaches a liquid syrup comprising monomers for forming a thermoplastic (meth)acrylic resin (p. 4, [0088]).  In a preferred embodiment the thermoplastic (meth)acrylic resin is polymethyl methacrylate (PMMA) (p. 3, [0067]).  The PMMA preferably contains at least 95 wt% methyl methacrylate (p. 3, [0068]).  One of ordinary skill in the art will recognize that the monomer used to form this preferred resin is methyl methacrylate.  
Gerard does not teach that methyl methacrylate has a boiling point below the peak polymerization exotherm temperature.  Nevertheless, Gerard’s methyl methacrylate is identical to the claimed methyl methacrylate monomer and will therefore necessarily possess a boiling point within the claimed range. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762